Citation Nr: 0027232	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-12 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The appellant served on active duty from January 1971 to 
September 1971.  

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The RO denied entitlement to service connection for 
schizophrenia, paranoid type/schizotypal 
personality/aggressive personality (claimed as psychiatric 
condition).

The veteran presented oral testimony before the undersigned 
Veterans Law Judge via a videoconference with the RO in 
February 2000, a transcript of which has been associated with 
the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for 
schizophrenia, paranoid type, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
schizophrenia, paranoid type, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The January 1971 report of general medical examination for 
enlistment shows the clinical evaluation of the psychiatric 
system was normal.  

An August 1971 neuropsychiatric certificate signed by the 
chief of psychiatry and consultation service showed that the 
veteran received a neuropsychiatric evaluation while he was 
an inpatient on an Army hospital neuropsychiatric ward 
between August 12, 1971 and August 16, 1971.  Findings on the 
mental status examination revealed an individual who was 
oriented in three spheres with flat affect but no evidence of 
psychosis or neurosis.  Psychological testing on the 
Minnesota Multiphasic Personality Inventory (MMPI) was 
characterized as equivocal, but did show evidence of an 
uncooperative type of behavior pattern.  There was no 
evidence of psychotic behavior present.  A neurologic 
examination was completely normal.

It was noted that on the basis of the past personal history 
and the current mental status examination, the diagnosis made 
was of aggressive personality, chronic, severe and manifested 
by sudden bursts of hostility, lability of personality and 
claims of amnesia for these incidents.  It was noted that the 
amnesic episodes could not be documented as being real or 
feigned.  Impairment for further military duty was considered 
as marked.  It was noted that the personality disorder 
existed prior to service.  

It was recommended that the veteran be separated from the 
service administratively under Army regulations for 
unsuitability.  It was noted that the appellant's severe 
personality disorder was not amenable to any current 
available psychiatric treatment.  




The September 1971 report of general medical examination 
conducted prior to separation from service the clinical 
evaluation of the psychiatric system was normal.  The veteran 
denied all psychiatric symptomatology when he completed the 
report of medical history portion of the examination.

The postservice record is silent for any pertinent findings 
until approximately the mid 1990's, when private and VA 
medical records reflect the presence of coexisting 
schizophrenia and personality disorder.  In 1998 the veteran 
reported a history of a severe head injury.  He was noted to 
have a schizoid personality disorder.

The veteran elected to testify before the Board via video-
conference, and such a hearing was held in February 2000 by 
the undersigned Veterans Law Judge of the Board.  A complete 
transcript (T.) of that testimony is also of record.

At the hearing it was argued that the appellant was 
misdiagnosed in service.  T-4.  The appellant's 
representative indicated that after his review of the Merck 
Manual, 16th edition, page 1617, and the American Psychiatric 
Association: Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), the correct diagnosis in service was 
schizophrenia.  T-4-5.  The appellant noted that he did not 
have schizophrenia prior to service.  T-6.  He recalled first 
having feelings of paranoia after incurring a head injury in 
service.  T-6.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000).


Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease 
such as psychosis to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Regulations provide that service connection may be granted 
for disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b). (1999).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The law provides that congenital or developmental defects, 
personality disorders, and mental deficiency as such are not 
diseases or injuries within the meaning of applicable law and 
regulations for VA compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  See VAOPGCPREC 82-90.

Attention is directed to the outline of personality disorders 
in the APA manual.  Formal psychometric tests are essential 
in the diagnosis of mental deficiency.  Brief emotional 
outbursts or periods of confusion are not unusual in mental 
deficiency or personality disorders and are not acceptable as 
the basis for a diagnosis of psychotic disorder.  

However, properly diagnosed superimposed psychotic disorders 
developing after enlistment, i.e., mental deficiency with 
psychotic disorder, or personality disorder with psychotic 
disorder, are to be considered as disabilities analogous to, 
and ratable as, schizophrenia, unless otherwise diagnosed.  
38 C.F.R. § 4.127 (effective prior to November 7, 1996).

For a veteran to obtain service connection for, as a single 
entity, personality disorder superimposed with service 
connected mental condition, the service-connected mental 
condition must be a psychotic disorder.  38 C.F.R. § 4.127, 
effective prior to November 7, 1996.  See Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995).

Except as provided in 38 C.F.R. § 3.310(a), disability 
resulting from mental retardation and personality disorders 
may not be service connected.  However, disability resulting 
from a mental disorder that is superimposed upon mental 
retardation or personality disorder may be service connected.  
38 C.F.R. § 4.127, effective November 7, 1996.

Where a law or regulation changes after a claim has been 
filed to reopen, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his/her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his/her claim is well 
grounded.  
38 U.S.C.A. § 5107(a).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation, a claimant must submit 
supporting evidence.  Furthermore, the evidence must "justify 
a belief by a fair and impartial individual" that the claim 
is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for 
schizophrenia, paranoid type, must be denied as not well 
grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Epps, supra.

The veteran has a current psychiatric disability diagnosed as 
schizophrenia, paranoid type.  The service medical records 
show he was diagnosed with a psychiatric disorder which is 
not recognized as a disability under the law.  38 C.F.R. 
§ 3.303(c).  There is no competent medical evidence of a 
nexus between his current schizophrenia, paranoid type, and 
service.

In this case, the appellant first filed a claim of 
entitlement to service connection for a psychiatric 
disability shown as schizophrenia in July 1998.  The evidence 
of record demonstrates that the veteran has a current 
psychiatric disorder diagnosed as paranoid schizophrenia, a 
psychosis.  See 38 C.F.R. § 4.130 (1999).  He has also been 
diagnosed with other disorders which are not pertinent to the 
current appellate review.  

Also noted is a coexisting personality disorder.  A 
comprehensive analysis of the record demonstrates that the 
appellant was seen during active service for a problem that 
was solely diagnosed by specialized psychiatric consult as a 
personality disorder.  The psychiatric evaluation 
specifically noted no evidence of a psychosis or neurosis.  
Moreover, neither a neurosis or psychosis were noted on 
examination for separation from active duty.  

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation; hence, no basis exists for 
a grant of service connection for a personality disorder.  
See 38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 
441 (1992).  Importantly, the service medical records were 
silent for any evidence of superimposed psychosis or 
disability resulting from a mental disorder that was 
superimposed on a personality disorder in service.

At this juncture, the Board points out that the law and 
regulations regarding the presumption of soundness under 38 
U.S.C.A. §§ 1111, 1137 as well as for aggravation of 
preexisting disabilities under 38 C.F.R. 3.306 are not 
applicable to personality disorders as they are not 
considered diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).

While service connection may be granted, in limited 
circumstances, for disability resulting from a mental 
disorder that is superimposed on a personality disorder 
disability there is no competent medical evidence whatsoever 
that such is the case here under the provisions of 38 C.F.R. 
§ 4.127 after November 7, 1996.  

The veteran filed a claim of service connection for a chronic 
acquired variously diagnosed psychiatric disorder in July 
1998, and is subject to the amended provisions under 
38 C.F.R. § 4.127 effective November 7, 1996.  See DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183,187 (1996) ("plain language of section 
5110(g) prohibits a retroactive award prior to the effective 
date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).  In this case, there is no competent medical evidence 
of disability resulting from a mental disorder that is 
superimposed upon a personality disorder in service.

The appellant's identified psychiatric disorder is 
schizophrenia, a psychosis, that was first shown in the mid 
1990's along with the continuation of a coexisting 
personality disorder.  The provisions of 38 C.F.R. § 4.127 
both prior to and after November 7, 1996 have no relevant 
application in this case.  Therefore, the Board's review of 
the case without first remanding it to the RO for review 
under the old and new law is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Importantly, the Board notes that the record is without 
competent medical evidence of a nexus between the 
schizophrenic process first noted in the mid 1990's, more 
than 20 years following separation from active duty and any 
incident of active service.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

The appellant and his representative presently maintain that 
the veteran should have been diagnosed with schizophrenia in 
service instead of a personality disorder.  

The Court has held that while a lay person is competent to 
testify as to facts within his own observation and 
recollection, such as visible symptoms, a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The record is without competent 
medical evidence contradicting the diagnosis of personality 
disorder in service based upon comprehensive psychiatric 
evaluation.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has schizophrenia, paranoid type, related to his 
period of service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board notes that the conclusions of the psychiatric 
examiner in service appear to have been based on a fair 
consideration of the material evidence, and to reflect 
significant knowledge and skill in analysis of the pertinent 
data.

With respect to the representative's reliance upon the Merck 
Manual and DSM IV in formulating his lay opinion regarding a 
possible link between the veteran's schizophrenia and active 
duty based upon misdiagnosis of symptoms, the Board points 
out that such medical text contain nothing more than generic 
terms which do not satisfy the medical nexus element of a 
well-grounded claim.  See Sacks v. West, 11 Vet. App. 314 
(1998).  Importantly, the Board notes that the recent medical 
evidence continues to confirm the presence of a personality 
disorder as noted in service.  However, the record is absent 
competent medical evidence of a nexus between coexisting 
schizophrenia as first demonstrated many years following 
separation from active duty with any incident of service.  

In addition there is no evidence that any chronic disease for 
VA compensation purposes was shown in service or during an 
applicable presumption period.  Nor is there medical evidence 
of a relationship between the veteran's current paranoid 
schizophrenia and any alleged continuity of symptomatology, 
as the record does not show onset of paranoid schizophrenia 
until many years following service.  Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).

As competent medical evidence of an acquired psychiatric 
disability diagnosed as schizophrenia with a nexus to the 
veteran's recognized active service has not been presented, 
the veteran's claim is not well grounded.  If the claim is 
not well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993). 

Accordingly, the claim of entitlement to service connection 
for a chronic acquired psychiatric disorder is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  38 
U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F. 3d 1464 (Fed. 
Cir. 1997).

Because the appellant has not submitted a well grounded claim 
of service connection for schizophrenia, paranoid type, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim. 38 U.S.C.A. § 5107(a).  The Board is 
cognizant, however, that the Court has held that VA may have 
an obligation under 38 U.S.C.A. § 5103(a) to advise the 
claimant of evidence needed to complete a claim.  See 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant clarifies medical evidence that may complete an 
application but is not within the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  See 
Brewer v. West, 11 Vet. App. 228 (1998), in this case, the 
record indicates that the appellant has identified no such 
pertinent evidence.

Although the Board considered and denied the veteran's claim 
on a ground somewhat different from that of the RO, which 
denied the claim on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Meyer v. Brown, 9 Vet. App. 425, 432 (1996); Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claim of entitlement to service connection for 
schizophrenia, paranoid type, is not well grounded, the 
doctrine of reasonable doubt has no application to the 
appellant's case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for schizophrenia, paranoid 
type, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 

